     Case 3:21-cv-01176-K Document 5 Filed 05/25/21          Page 1 of 3 PageID 24



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN T. LAMONT and PRESTON                  §
POULTER,                                    §
                                            §
              Plaintiffs,                   §
                                            §
v.                                          §         Civil Action No. 3:21-CV-1176-K
                                            §
DEAN ASSAF A/K/A DA TALK;                   §
VICTORIA KUNDERT A/K/A                      §
VIKKIVERSE, AND ETHAN VAN                   §
SCIVER,                                     §
                                            §
              Defendants.                   §

                                        ORDER

       Federal courts are vested with subject-matter jurisdiction over all civil actions

“arising under the Constitution, laws, or treaties of the United States,” or where the

case in controversy exceeds $75,000 and is between citizens of different states, or

between citizens of a state and citizens or subjects of a foreign state. 28 U.S.C. §§ 1331,

1332(a)(1)–(2). A federal court has no power to adjudicate claims where subject-matter

jurisdiction does not exist and, consequently, must dismiss the action. Stockman v. Fed.

Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998); see FED. R. CIV. P. 12(h)(3). The

Court has an obligation to examine its subject-matter jurisdiction sua sponte at any time.

See FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230–31 (1990); see also Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be




                                            1
    Case 3:21-cv-01176-K Document 5 Filed 05/25/21            Page 2 of 3 PageID 25



policed by the courts on their own initiative even at the highest level.”). Subject-matter

jurisdiction may not be waived. See Ruhrgas AG, 526 U.S. at 583.

       Plaintiffs filed their Original Complaint (Doc. No. 1) (“Complaint”) in this

Court. In the Complaint, Plaintiffs allege this Court has subject-matter jurisdiction

based on diversity of the parties. The party seeking to invoke federal diversity

jurisdiction has the burden to prove that the amount in controversy exceeds $75,000.

Garcia v. Koch Oil Co. of Tex., 351 F.3d 636, 638–39 (5th Cir. 2003). Plaintiffs allege

that “the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.” There are no other factual allegations regarding the jurisdictional

amount in controversy. “[B]are allegations [of jurisdictional facts] have been held

insufficient to invest a federal court with jurisdiction.” See St. Paul Reinsurance Co., Ltd.

v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). Therefore, Plaintiffs’ conclusory

allegation that “the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs,” without more, is an insufficient jurisdictional

allegation. See id. The Court also notes that when there are multiple plaintiffs, damages

claims generally cannot be aggregated because each plaintiff must individually meet the

minimal jurisdictional amount. See generally H&D Tire & Automotive-Hardware, Inc. v.

Pitney-Bowes Inc., 227 F.3d 326, 329–30 (5th Cir. 2000).

       The allegations regarding both the amount in controversy and citizenship are

determinative of whether this Court has subject-matter jurisdiction or whether this

Court must dismiss the action. See FED. R. CIV. P. 12(h)(3) (“If the court determines


                                             2
    Case 3:21-cv-01176-K Document 5 Filed 05/25/21            Page 3 of 3 PageID 26



at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”);

Stafford v. Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991) (“Failure adequately to

allege the basis for diversity jurisdiction mandates dismissal.”). The party seeking the

federal forum bears the burden of establishing subject-matter jurisdiction. See St. Paul

Reinsurance Co., 134 F.3d at 1253.

       In light of this Order, Plaintiffs may amend their Complaint within ten (10)

days from the date this Order is signed. Failure to properly establish this Court’s

subject-matter jurisdiction will result in dismissal without further notice. See

FED. R. CIV. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).

       SO ORDERED.

       Signed May 25th, 2021.

                                          ______________________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE




                                             3
